Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1 and 13, Perry et al. disclose a method and system for operating an internal calibration chamber of a trace detection system, wherein the trace detection system comprises a first pump 196 coupled with clean air source, a desorber (128,122,126 collectively) in flow communication with the first pump 196 (see Figs. 1 and 2, flow communication through lines 181 and 184, or through lines 181,183 and port 120), a detector 130 in flow communication with the desorber (see Fig. 1, and par. 0028), and an internal calibration assembly 150 defined by a housing (see Figs. 1 and 2, assembly 150 is in housing of unit 116) and having a first valve 185, a second valve 186, and a calibrant source 160 positioned within the housing (see Fig. 2), wherein when the first valve is in a first state it prevents flow to the calibrant source (see par. 0033, when valve 185 in default position flow is blocked through valve and prevented from going through calibrant source 160) and wherein, when the first valve is in a second state, it directs flow through the calibrant source and then to the second valve (see par. 0034, opening of valves 185,186 directs pumped clean air through calibrant source 160 and second valve 186), the method comprising (and a controller of the system configured to): in a first mode of operation, operating the valve in the first state to prevent flow through the calibrant source 160; and in a second mode of operation, operating the first pump to direct air; and operating the first valve to place the first valve in the second state, wherein the first valve is configured to receive the air and direct the air through the second valve and the calibrant source to the desorber 128,122 (see par. 0034).
Perry et al. differs from claim 1 in that: 1) Perry et al. do not disclose the first pump being coupled with a dryer and therefore also do not disclose flowing the air through a dryer in the method; and 2) Perry et al. do not disclose in the first mode of operation and the first valve state, the valve receiving air and directing the air to the desorber. With regard to item (1), it may have been obvious to include a dryer to dry air from the pump; for example, see Boudries et al. (US 2020/0072791), disclosing using a dryer 110 before a trace detection apparatus. However, with regard to item (2), there would there is not teaching, suggestion, or motivation to modify Perry et al., such that in the first mode operation the pump is operated to direct air and the valve is operated to be placed in a state wherein the valve is configured to receive air and direct to the desorber. This is because Perry et al. explicitly teaches the in the first mode of operation the first valve is closed complete and does not allow any air to flow through, and changing its operation such that it could operate as required by claim 1 would require potentially a different type of valve and would require fundamentally changing the manner in which the method, valve and system operates.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861